Citation Nr: 0524647	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  98-08 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUE

Entitlement to an increased (compensable) rating on an 
extraschedular basis for the service connected bilateral 
hearing disability.



REPRESENTATION

Veterans represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to August 
1969 and from January 1971 to June 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 RO decision, which granted service 
connection for a bilateral hearing loss and assigned a zero 
percent (noncompensable) percent rating, effective July 1, 
1988.  

In July 2003, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

In a January 2004 decision, the Board denied the veteran's 
claim for an initial compensable schedular evaluation for the 
service-connected bilateral hearing disability.  The Board 
also remanded the issue of entitlement to an initial 
compensable rating for the service-connected bilateral 
hearing disability on an extraschedular basis for further 
evidentiary development and reconsideration by the RO.

The requested development was completed, and, in June 2004, 
the RO issued a Supplemental Statement of the Case (SSOC) in 
which it denied referral of the issue of an extraschedular 
rating for the service connected bilateral hearing loss to 
the Chief, Benefits Director or the Director, Compensation 
and Pension Service (C&P).  Thereafter, the claims folder was 
returned to the Board.



FINDING OF FACT

The veteran's service connected bilateral hearing loss is not 
shown to present an exceptional or unusual disability picture 
so as to render impracticable the application of the regular 
schedule standards or to have otherwise warranted referral of 
the case to the Director of the Compensation and Pension 
Service. 



CONCLUSION OF LAW

The referral of this case for consideration of the assignment 
of an extraschedular rating for the service connected 
bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.321(b) 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86 including Diagnostic Code 6100 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence developments letter dated in March 2001 and 
April 2004 in which the RO advised the veteran of the type of 
evidence necessary to substantiate a claim for an increased 
rating.  

In these letters, the RO also advised the veteran of his and 
VA's responsibilities under the VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was also advised to identify 
any additional evidence that he believes may be relevant to 
his claim and what VA would do to assist him in the 
development of his claim.  

Although these letters were issued after the initial 
adjudication of his claim for an increased rating by the 
agency of original jurisdiction (AOJ), the Board notes that 
the notice letters were provided to the veteran prior to the 
most recent transfer of his case to the Board.  

Furthermore, the Board notes that, following the issuance of 
these letters, the RO readjudicated the veteran's claim in 
June 2004 SSOC, which set forth the specific criteria for 
determining whether an increased rating is warranted on an 
extraschedular basis.

The Board believes the notice provided to the veteran through 
these documents has substantially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  The Board further finds that VA has done everything 
reasonably possible to assist the veteran.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his
claim. 38 U.S.C.A. §§ 5103 and 5103A (West 2002).



II.  Analysis  

Ordinarily, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity (38 C.F.R. Part 4 (2004)) 
unless exceptional or unusual factors exist which would 
render application of the schedule impractical.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

The veteran's service connected bilateral hearing loss is 
currently rated as non-
compensable under 38 C.F.R. § 4.85, Diagnostic Code 6100.  As 
noted in the Introduction, the claim for a compensable 
schedular rating was denied by the Board in the January 2004 
decision.

The issue presently before the Board is whether the service-
connected  bilateral hearing loss may warrant a higher rating 
on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

The Board notes that the veteran worked as a pilot throughout 
most of his military career, and as a commercial pilot 
following his separation from service.  However, as explained 
by the veteran in a May 1990 letter, the veteran was found to 
be physically disqualified from working as a commercial pilot 
after being diagnosed with paroxysmal atrial fibrillation.

As further explained in a June 2004 letter from the veteran, 
he subsequently worked as a Math teacher in a high school.  
He indicated that he "gave up" that job because he could 
not understand what students were saying to him without 
looking at them.  The veteran reported that he felt that he 
was wasting valuable time due to difficulties caused by his 
hearing problems so he resigned from his position.

Although it is clear that the veteran had some difficulties 
in his employment as a teacher and chose resigned his 
position due to his service connected hearing loss, the Board 
finds that the service-connected hearing loss disability has 
not presented such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  

In this regard, the Board notes that it is expected that 
hearing loss would have an adverse impact on the veteran's 
employment, but the evidence of record does not demonstrate a 
marked impairment of his earning capacity.  The Board 
emphasizes that the percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  Under 38 C.F.R. § 4.1 
(2004), it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms of his bilateral hearing loss disability are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not exceptional nor unusual such as 
to preclude the use of the regular rating criteria.  

Although the veteran chose to resign his teaching position 
due to difficulties caused by his hearing loss, there is no 
evidence indicating that his former employer believed that he 
was unable to fulfill his duties as a teacher or that they 
could not accommodate his hearing disability.  In fact, the 
veteran provided evidence that the employer did attempt to 
accommodate him by providing advanced technology resources 
and equipment for him to teach with, but the veteran felt 
those efforts were inadequate.

In essence, the Board finds that the only evidence produced 
by the veteran with respect to the impact of his hearing loss 
on his employability is his own anecdotal accounts of 
difficulty understanding voices.  However, the Board believes 
that his accounts alone do not establish that the nature and 
severity of the hearing loss are beyond what is contemplated 
by the applicable criteria.

The objective and medical evidence of record as to the 
severity of the appellant's service-connected conditions does 
not show that his hearing loss disability would prevent him 
from engaging in other occupations.  Even if the veteran is 
unable to engage in teaching due to his hearing loss, there 
is no evidence showing that he is unable to be gainfully 
employed in non-teaching positions. 

Therefore, the Board finds that the service-connected 
disability has not been shown to present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b).  Thus, the benefit sought on appeal is 
denied.



ORDER

A compensable rating for the service connected bilateral 
hearing loss, on an extraschedular basis, is denied.



	                        
____________________________________________
	STEPHEN L. WILKINS
Veteran's Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


